Earl Warren: Number 72, John M. Lehmann, Petitioner, versus United States of America in relation to Bruno Carson. Mr. Fisher, we might -- I will proceed. I was waiting for Justice Black but he's delayed a little. You may proceed.
Roger D. Fisher: May it please the Court. This case and the companion case to be argued immediately after it are deportation cases which involve the construction of the Immigration and Nationality Act of 1952. They both reached this Court on certiorari from the Sixth Circuit, and they both turned on a single question of whether the 1952 Act made persons deportable who were not deportable just prior to that Act. The Act itself make persons theretofore, not deportable, deportable respondent Carson in this case, a native and citizen of Italy. He entered the United States as -- in 1919 as a stowaway. Stowaways at that time were among the classes then excluded by law. This was an illegal entry. Under the law at that time, if he'd been found within five years, he should have been deported. Under the law he would have been deported. In 1936, he was convicted of two separate -- on two separate occasions for the crime of blackmail. Shortly after that, 1937, while he was still in prison for those offenses, a deportation proceeding under the old Act was begun. This was continued when he got out of prison in 1941 and -- but by -- in 1945, Governor Lausche of Ohio gave him a conditional pardon for one of the two blackmail offenses. Under the law as it then existed, a conditional pardon was a sufficient pardon to bring one out of the deportation ground which was two crimes involving moral turpitude. The next -- the new -- this present deportation proceeding was begun in 1953, on the terms of the 1952 Act. There was a hearing, he was ordered deported by the inspection inquiry officer. The order was affirmed by the Board of Immigration Appeals. Respondent filed petition for habeas corpus in January, 1954. The District Court denied the petition. The Court of Appeals through the Sixth Circuit reversed. The United States petitioned for certiorari to this Court to review this construction of the Act, and because of a conflict with the Gagliano against Bonds in the Fifth Circuit and because we submit the conflict with the Marcello decision of this Court. The present deportation is based on two grounds, both under the present Act. I'll get to them in more detail, but one is the stowaway, the illegal entry in 1919. The second is the two crimes involving moral turpitude. Under the 1952 Act, a conditional pardon is not adequate to prevent deportation for two such crimes. It is agreed by the Government that prior to the adoption of the 1952 Act, Carson was not deportable. The deportation provisions of the Act on their face, however, make respondent deportable. There the -- these two grounds both raised the same issue, the issue of retroactivity. That the -- in construing the statute there are two sections which we are involved. The first is section 241, which outlines the grounds for deportation, and second is section 405, the general savings clause at the end of the statute. The Government contends that Section 241 is a specific provision which specifically provides that aliens who've done the things that Carson in this case and Catalanotte in the next case have done, shall be deported. The savings clause, on upon which respondents rely, does not apply to cases where it is otherwise specifically provided. The second contention is that in any event, respondent Carson here and Catalanotte, in the other case, did not have any status or other rights of the kind. They were carried forward by the savings clause. The mere failure of Congress to provide for their deportation earlier did not confer upon them a non-deportable status which would protect them against the provisions of the new law. Before getting to the legislative history in the construction of these, this section, section 241, has been before this Court twice before. In Schaumburg against the United States, decided in April, 1955, the Court held that the petitioner could not be naturalized while there was a pending deportation proceeding under this section. The Court at that time explicitly left open the question being argued today, that the savings clause might protect them from the deportation charge. During the next month, section 241 was again before this Court in the Marcello case, Marcello against Bonds in 349 U.S. The factual situation there is parallel to that here and identical to that in the Catalanotte case. Marcello, who had been -- had a narcotics conviction in 1938 under statute which at the time did not make him deportable, was not deportable prior to 1952 Act. This Court there found that section 241 was retroactive, in that made a conviction at any time a ground for deportation. In view of this decision, the Court went on and had to face the constitutional question of whether the 1952 Act was constitutional as -- or was it against the ex post facto provisions. The Court found the statute to be valid.
Harold Burton: It's because it's a civil case.
Roger D. Fisher: Because it's a civil case, because its deportation not punished, is not a crime. The Marcello case would be controlling here but for respondent's contention that this Court did not explicitly consider the savings clause and whether that clause overcame the provisions for section 241. In Marcello, the petitioner in that case filed a supplemental petition for certiorari raising the savings clause question. It was denied and although the savings clause was mentioned in both briefs it was not argued before the Court. The Court, however, had one month before had both the Menasche and Schaumberg cases devote exclusively to the savings clause and the record in the Marcello case raised the savings clause at which had been considered by the Board of Immigration Appeals below. The Court did not explicitly consider. Certiorari has been granted on these cases. And we'll now go to the question of whether section 241, which this Court found to be retroactive and which respondent concedes is retroactive on its face is overcome by the general savings clause section 405 at the end of the statute. The Government contends that the Marcello construction of the statute is correct, and that under the 1952 Act, aliens were made deportable who were not theretofore deportable. Respondent's decision is that section 241 is not a specific provision from the meaning of the savings clause. It does not specifically provide that this person should be deported, they said. He can -- respondent contends that persons nondeportable under the old Act had a certain nondeportable status which was saved under the language of the old Act. I'd like -- before -- I'll come to this later. But respondent's construction of the statute completely eliminates the retroactive effect of all the language in section 241 because anybody who was not deportable before would not be made deportable under the new provisions.
Harold Burton: Is the respondent's position that there must be a specific reference to section 405 (Inaudible)
Roger D. Fisher: That's one argument advanced by respondent. But to be specifically -- to be accepted from 405, there must be reference to 405.
Harold Burton: (Inaudible)
Roger D. Fisher: He suggested the only cases those which refer to 405 (b) is good enough for 405 (a), but that's as far as we've got on that. I'd like to turn to the language of the statute and then take up the history of these two sections. For the convenience of the Court, we have reprinted the entire section 241 in the back of the Government's reply brief in number 72. It ran some nine pages. We've put in boldface type the -- the wording that has to do with the timing of the offense whether it should be before or after entry, before the Act, after the Act at anytime, this has been put in boldface to show the concern which the Congress had for this problem. I'd like to take for example on page 85 in the appendix of the reply brief, section 241 (a) (11) at the bottom of the Act relating to narcotics. Here in one paragraph, I think as clearly as anywhere else, you can see the timing and the concern of Congress that this be retroactive. This is the section under which respondent Catalanotte in the next case is being deported. Section 11 -- 241 (a) (11) reads, "That anyone should be deported who is or hereafter at any time after entry has been a narcotic drug addict or who at anytime has been convicted of a violation of any law or regulation relating to the illicit traffic in narcotic drugs." I think the contrast between that hereafter relating to the addicts and who, at any time, has been convicted relating to persons convicted of traffic and narcotics indicates on its face a retroactive intent. Any doubt, as to the intent of Congress by looking at the language itself of the statute, should be removed by section 241 (d) which appears on page 89 of the appendix to our reply brief. Except as otherwise specifically provided in this section, the provisions of this section shall be applicable to all aliens belonging to any of the classes enumerated in subsection (a) -- that's the section we're concerned with. Notwithstanding, that any such alien enter the United States prior to the date of enactment of this Act or (2), that the facts by reason of which any such alien belongs to any of the classes enumerated in subsection (a) occurred prior to the date of enactment of this Act. Faced with this language, respondent is compelled to admit that 241 is retroactive. They -- on page 28 of respondent's brief, "We admit as did the court below that some provisions of section 241 are retroactive and that others are not." Where a prospective application of section 241 was desired, the word "hereafter" was used. Except as provided in section 241, section 241(d) made the deportation provisions retroactive. Now I don't know what respondent means by saying that it is retroactive and then coming around and saying that the savings clause takes this all away. The savings clause under respondent's contention means that no person can be deported by reason of fact that occurred prior to the date of an Act unless under prior law they were made deportable.
Speaker: What did you do to your construction with the man provided the status under a special Act, special bill?
Roger D. Fisher: The --
Speaker: And who would be deportable under the 1952 Act?
Roger D. Fisher: The 1952 Act, as we read it, leaves him non-deportable. This is because the facts by reason -- one under section (d) which I just read to the Court -- the facts by reason of which an alien belongs -- and I interpolate -- or does not belong, which I think is the reason which you belong or do not belong to the class enumerated notwithstanding, they occurred prior to the date of the Act. In other words, the events of all kinds are to be judged by this law, not by the old law. You're to take the prior facts by reason of which he is or is not deportable and measure them against the present law. A suspension of deportation or private bill was valid for the old law; it's valid for the new law. If it occurred under the new law it will be all right. If the events by which it's deportable had occurred under the new law, is he deportable or is he not? Every private bill, every suspension of deportation, every adjustment of status is protected by the Government's construction of the statute. Let me explain, contrast that with respondent's case. He had two crimes involving moral turpitude and a conditional pardon. That those that occurred after the Act measured by this law, he is deportable.Under the old law he was not. Conditional pardon was enough from the old law. A conditional pardon is not enough under present law. He had an illegal entry and five years passed. On the old law, he can no longer be deported. If these events had occurred under the new law he would be deported. If during the many years respondent was here, he'd adjusted his status coming at -- had a private bill, had a suspension of deportation, those events being measured by the new law would be valid. He'd be protected. We do not -- and respondent I know in his brief spent sometime in all the thousands of cases that will be -- have to be taken up. That is not -- I think -- I think the language is quite clear, that the events are to be measured by the new law. In that there's no -- notwithstanding, any private bills, notwithstanding any suspension of deportation, not withstanding adjustments of status it merely says notwithstanding the facts occurred prior to the date of this statute.
William O. Douglas: How -- how do you think we'll interpret 405 (a) in it?
Roger D. Fisher: I interpret section 405 (a) which I plan to come to in some detail --
William O. Douglas: I'm -- I'm sorry I thought you were just discussing it.
Roger D. Fisher: No, this is -- this is -- I'm on 241 (d).
William O. Douglas: I understand that.
Roger D. Fisher: Mr. Justice Harlan's question was he thought this would be too broad. That if our construction of 241 --
William O. Douglas: I understood you just said this 405 (a) to cover the case of the private bill.
Roger D. Fisher: Yes, I -- I would think that -- that a person with a private bill -- we don't have to reach the question of whether or not he had status within 405 (a) -- I would concede that he did for the -- for the sake of argument because in 241, it does not specifically provide that he shall be deported. The only retroactive effect of 241 is as the persons who when judged by the new law would be deportable. I don't have it -- if 241 does not specifically provide for their deportation --
William O. Douglas: Well --
Roger D. Fisher: -- we don't reach the question of whether their status is -- is preserved or not.
William O. Douglas: But the way you read the provisions of the new Act it seems to me it'd swallow up 405 (a). It kind --
Roger D. Fisher: As to the -- as to -- as to the deportable status -- as to grounds for deportation as to which no other events occurred I do. For I read -- it cuts you off against the Government in the other way where this is narrower as for example in the case of a member of the who would have been deportable under the old Act. We do not contend that he has a deportable status that's preserved in the face of these specific provisions. A member of the totalitarian organization such as one who affiliated and supported Franco of Spain under the prior Act, anyone who supported the totalitarian organization which had and so forth was to be deported. On the new Act, anyone who supports such totalitarian organization is not deportable unless the organization plans to establish a totalitarian system in the United States.T his has narrowed it down. The prior deportable that we think is there's a specific provision and it's retroactive so it would not catch up. We would not be in an normal position of deporting people who were now admissible by the present standard.
Tom C. Clark: You mean it narrowed it down only as it's -- it's saying.
Roger D. Fisher: No, actually a totalitarian --
Tom C. Clark: With certain conditions, it would fit seem to fit suddenly.
Roger D. Fisher: Oh, but there are may be other -- you can read the two sections again to a great detail.
Tom C. Clark: I gathered from what you've said. I -- haven't -- wasn't familiar with it. It's the way and how to act when you described it. It was examined?
Roger D. Fisher: The -- the earlier provision -- let's see if I have the -- I can't find the language at the moment. The earlier provision was in a -- it wasn't affiliated with a totalitarian organization -- in any totalitarian organization. Now, it must be an organization seek -- seeking to set up the totalitarian form of government in this -- in the United States. That's -- that I must say the McCarran Act is much broader on grounds of deportation in general. This as far as I know is the only narrowing provision. Section 241, legislative history was in the first draft of the bill. The Senate report which was referred to in the brief, the Catalanotte case indicated they planned to have it retroactive in nature. As respondent points out, the most critical fact of this relation between the savings clause in section 241, in the legislative history is in the first bill, the savings clause was not applicable to section 241. The savings clause appeared at the end of the naturalization section rather than its present position five sections later at the end of the Act. So, in the first bill, the savings clause did not affect any deportation proceeding. And if the bill has been adopted and then drafted, respondent would have to concede that he's required to be deported. His contention is that when the savings clause was moved to the end of the Act, this showed an overwhelming intent by Congress that the status quo should be preserved in deportation cases. We see no such intent and -- and believe the contrary to the tenor of the history of that Act.
Harold Burton: Your position as I understand it when the -- what is the end -- they still accepted those that are specifically --
Roger D. Fisher: For which they had other specific provisions in the Act.
Harold Burton: And this you identified as one of those.
Roger D. Fisher: As a specific provision, yes, Your Honor. The section 241 (d), which we believe would be meaningless under respondent's construction, was drafted to make this reading back, applying a new law to the old facts, and that's the way it reads. Respondent suggests that it was put in there so that persons who were deportable on the old Act, who've committed deportable offenses would still be deportable under the new Act. And he cites the General Savings Act in the case under it to support his position. The case cited seems to hold the contrary for the point to which he relies on it for. The case holds that the General Savings Act and the 1 U.S.C.109 carries forward any such liability. There, it was a criminal punishment and without the need of any express savings clause. We believe it does. The General Savings Act would apply. In any event, section 405 (a) as read by respondents would apply and they would not, 241 (d) would be completely superfluous and meaningless under respondent's construction because anybody who is deportable on the old Act would have a deportable status carried forward. Anybody non-deportable would have a non-deportable status to carry forward. The language in section 241 (d) itself shows no such intent to carry forward past deportable grounds. It has drafted the other way around. It says that the pass back is to be governed by the new law. It's just the reverse of the drafting anyone wouldn't use if he was merely trying to keep prior deportable grounds effective under the new Act. After the -- in the very first bill, the Immigration Service submitted their analysis to Congress which has been referred to by this Court, which says the language used, of course, its retroactive effect to deportation provisions of the bill. The question of adopting such provisions seems to be a matter of legislative policies. Now, at the very time the savings clause would move to the end of the Act and made applicable to deportation proceedings by a change in location, there were other changes within section 241 indicating that Congress had no intent to abandon its retroactive effect. The very section which I referred to you previously, subsection (11) (241) in the first bill had said, "Anyone who has been convicted of a violation of any law pertaining to narcotics." Following the change in position, the same time they changed the position was amended once in January 1951. So it read "Is or any time after entry has been a narcotic addict or who at any time he's been convicted of violation." They made a further change later in 1951. Again revised to insert the word "hereafter" as to addicts and to leave it at any time as to persons convicted of the offense.
Speaker: Can I come back to the question I asked you, I'm still bothered in mind.
Roger D. Fisher: Please do.
Speaker: Under the old Act, a man had had two convictions, is that right?
Roger D. Fisher: Of -- of involving moral turpitude --
Speaker: All right.
Roger D. Fisher: -- as to --
Speaker: Well, one narcotic conviction would not have been enough under the old Act.
Roger D. Fisher: The -- there is a -- an erroneous footnote in the Government's brief which --
Speaker: Well --
Roger D. Fisher: -- in 435. One narcotic --
Speaker: We will assume it for the purposes of my question.
Roger D. Fisher: All right. I'll assume.
Speaker: An -- a single narcotic conviction is -- is sufficient for deportation now, is that right?
Roger D. Fisher: That is correct.
Speaker: Now, let's take a man who is deportable on another ground under the old Act but who had a special bill passed giving him a nondeportable status. He still is convicted of one -- has one narcotics conviction. Why isn't -- why isn't he caught notwithstanding, this special bill by section 241 as you construe it?
Roger D. Fisher: I would take the prior facts the one narcotics conviction, the prior bill of Congress, and say, had these occurred under the new law would he be deportable? Had he -- had -- had these things taken place in this order? Had he had a narcotics offense, some other grounds for deportation, a private bill passed in his behalf? Had they all occurred after the 1952 Act? Would he be deportable? I assume not. I'm not clear as the -- I -- I do not know of the fact whether a private bill, some private bill go this way, some give him a permanent residence status and some relieve him of prior grounds. They may just only deal with the single narcotics offense, for example, or the other ground of deportation. But whereas a private bill gives him on adjustment of status, gives an alien something which if it had occurred under the present law would protect him and protect you. The -- the 241 that's (d) does not say the -- this is to be applied notwithstanding, everything else that may have occurred. It says this is to be applied notwithstanding, the facts by reason of which is in this category, occurred prior to the adoption of the Act.
Speaker: (Inaudible)
Roger D. Fisher: If you take all those reasons and put them after the Act, he remains non-deportable.
Speaker: The facts in my illustration that have occurred before are the facts to his narcotic conviction.
Roger D. Fisher: Right, and -- and subsequent to those facts you got a private bill. And I -- I think the entire -- all the facts, those that make it nondeportable as well as deportable, I'm judging by the new law. And if there's a thousands of cases which respondent fears that the Government had -- had found out it has a 108 cases they know that are pending which the retroactive effect of this Act (Inaudible)
Speaker: Well, upon this construction of the savings clause refers to the problem that actually doesn't arrive.
Roger D. Fisher: And if I can put Your Honor a question -- what do you make of the language of section 241? Because 241 (d) then means nothing all these verbs, the detailed care with which had Congress planned this, they might just as well step and begin the statute, "Hereafter anyone doing the following things will be deported." Let's start that off.
Speaker: As I've --
Roger D. Fisher: Also, if you take respondent's position that a person who has a nondeportable status, this is a substantive right, he might say well that other aliens has -- under the old law I had the right to commit, will say, a violation of certain narcotics law without being deported. That's a valuable status. I can do that under the new law. You can't change that status. Take that away from me and the new law would not have prospective effect of any alien in -- in this country on the same reasoning that's the valuable condition I have that I could do certain things. Alien here to continue his illegal residence in United States without being deported he could under the old law. He says, "I have that right, it's protected." I say any other alien could say I have the right to commit certain crimes under the old law and not be deported. My status is being able to continue those and be protected.Section 405 in its legislative history which I may discuss in more detail on the next -- on the next case gives no indication of any intent to overrule 241. The words "status and condition" which appear there were put in at the change from the 1940 Act when applied only to naturalization proceedings. Are those -- the only exceptions of section 405 are those -- the only stated exceptions adopting respondent's position are exceptions to 405 (b). And if I might take the point further, the words otherwise specifically provided would mean nothing on the respondent's construction. The single most dominant policy will be the preservation of the status quo since under his reading, there is no stated exception to 405 (a). He would apply the law to say unless expressly stated to be an exception, there's is no such language anywhere in the Act.
Earl Warren: Suppose the -- at the time of the 1953 Act went into effect there was deportation proceeding ending against this man, what law would he be governed by?
Roger D. Fisher: The pending deportation proceedings were -- were inserted in the savings clause at the time the Act was -- savings clause was moot and I believe the old law --
Earl Warren: -- without regard to -- to when it was put in there, what -- what would be the effect on the -- on that proceeding? Would it be governed by the old law or the new law?
Roger D. Fisher: It will be governed by the old law, Your Honor.
Earl Warren: The old law. Now in this case the man had had this proceeding and they had decided that he was not deportable, didn't they?
Roger D. Fisher: Yes, sir, they had.
Earl Warren: All right. Now do -- do you think that Congress intended to say that if a man had had his proceeding and -- and they had decided he was not deportable, that he would be governed by the new Act but that if a man, under the same circumstances, had a proceeding pending against him that he would be -- he would be governed by the old Act?
Roger D. Fisher: Oh, yes, Your Honor, I do. I believe that the --
Earl Warren: Why?
Roger D. Fisher: Let me explain. A -- a proceeding of this kind, deportation proceeding, is not res judicata. This proceeding, when it was started, was adequate grounds for deportation. There were (Inaudible) two crimes involving moral turpitude. While the proceeding was pending, he received a conditional pardon, which under that law, was ground that the case was -- the case was stopped.
Earl Warren: No, let's -- let's don't complicate it by that part. Let's just -- let's just take the case where -- where a man is not deportable under the -- the old law and he had a proceeding pending against him at the time the new law went into effect. You say there that the old law would apply.
Roger D. Fisher: I -- if I may correct any -- the proceeding would be continued as a valid proceeding in effect. I -- I construe the new deportation provisions. The ground as being retroactive, back and they could then amend the proceeding, put in grounds as to this person which should be valid. The proceeding will continue. It's not a -- we don't chop the things off. The -- the validity of the proceeding is to continue but the grounds under which he could be deported, even someone who had a pending proceeding, would be those -- include those in the new Act.
Earl Warren: I understood you rather fine.
Roger D. Fisher: I'm sorry, I --
Earl Warren: Yes.
Roger D. Fisher: -- correct me -- I'm glad I had a chance to correct my remarks.
Earl Warren: Mr. Carliner.
David Carliner: May it please the Court. As we hear the Government's oral presentation this afternoon, and as we read its briefs not only on the Carson case but in the Catalanotte case which follows, we hear only two ideas. The first argument that the Government makes is that retrospectivity of section 241 (d) and of the other section of provisions of section 241 in and of itself constitutes an exception to the savings clause. For reasons which I shall develop, we believe this is only the beginning of the argument, neither the end of the argument nor the answer to the question which the Court is concerned with as the Government has sought to make it. The second argument, it seems to me, is one of the less sapient ideas ever to have emanated from the Solicitor General's office and that is, that the question whether an alien is deportable or nondeportable, does not present a question of status. Now, apart from the broad sweep of the language of the savings clause which this Court had discussed in the Menasche case, the Solicitor General comes to this issue like a lexicographer, not even as a dictionary but with senate legislative history trying to make the word "status" a word of art. Now, it is clear that by use of the word "status," by use of the word "condition," by use of the very broad phraseology in the section 405 of the 1952 Act, Congress had no such intent that it was to be restricted as a word of art. The Act at dozens of places refers to the position of an alien who is deport -- who was pure lawfully and one who therefore by the outburst meaning who is here not lawfully as a question of status. In section 244 itself, the suspension of deportation provisions Congress has referred to the position of an alien who is deportable being adjusted to the position of an alien who shall no longer be deportable as a question of status. So, I shall not dwell long on that argument. We should concentrate most of our attention on what is the essential, the key issue before the Court, and that is whether the provisions in section 241 and particularly in 241 (d), which make the Act admittedly retrospective in many features is the specific provision which is intended by section 405 (a) of the savings clause and meets -- meet the degree of specificity which is required. At the outset, we believe that Mr. Justice Clark in speaking for the Court in the Schaumburg decision, has disposed of all the Government has had to say on this issue. In that decision, Mr. Justice Clark stated that if the grounds for deportation are the same under the prior law, as under the new Act, then nothing in the new Act affects the petitioner. Only where there's something in the new Act which introduces a change thereby, affecting one's status under the old law is the savings clause called into play. Only then is a specific exception to 405 required. Now, the case which the Court has before it, it is only because section 241 (a) (1) of the 1952 Act eliminated the statute of limitations with respect to stowaways and was only because section 241 (a) (1) by its language is admittedly retrospective. It is only because section 241 (b) removed the immunity to deportation which had obtained previously for aliens who had conditional pardons for crimes involving moral turpitude and it is only because section 241 (d) in the Act makes the provisions of the foregoing clauses in section 241 retrospective that the offenses which this alien has committed have become deportable offenses under the new Act, not under the old Act. It is only then that the savings clause becomes operative. So far from being an exception to the savings clause, all of the -- all of the language which the Government has set forth in his reply brief in blackface type and all of the argument which the Government has made to Your Honors this afternoon, far from being the exceptions as I say, those very provisions had been what have triggered the savings clause into action. For this reason alone, not section 241 (a) (1), not section 241 (a) (4), and not section 241 (d) can be construed to be exceptions to the savings clause. But we feel that we have more than the logic of the case on our side. We have what we feel is the specific legislative history of the 1952 Act.
Speaker: May I ask you one question?
David Carliner: Yes, Your Honor.
Speaker: What would be a proper -- a proper (Inaudible) How would – how would 241 be in our case?
David Carliner: Well, Your Honor, I can say in reply to your question that the -- the Immigration and Naturalization Service, when this Act is under consideration, thought that the proper clause was not reproached notwithstanding, provisions of section 405. And they've made that specific reference and that specific suggestion with regard to 405 (b) and I was intending to draw upon that later. Now, I do not argue as Mr. Justice Burton seems to suggest in his question to Mr. Fisher earlier that we need to have an express provision correlating it to Section 405. I think that a general reference to the prior law may have obtained notwithstanding the provisions of the prior law and notwithstanding the provisions of the savings clause without referring specifically to it by number.
Harold Burton: But you wouldn't say that, however, specific the other statute might be -- must refer back to the 405 (b) in some way directly or indirectly?
David Carliner: Well, in some way, Your Honor, it seems to me that Congress because it put in the savings clause at a later time would have had to indicate that 241 (d) was intended to be an exceptions of the savings clause other than by the very language which they -- which they had been using all along.
Harold Burton: Even though they said that it was applied prior to that?
David Carliner: And I shall explain my reasons for that, Mr. Justice Burton, if I may. Now, as I was saying this for its version of the legislative history, all the Government has had to show is the sharp hostility which it says and admittedly it is true that Congress had for stowaways and its intent to effect deportation provisions retrospectively. But what is relative to the issue are not the general hostility to stowaways or its attitude toward narcotics or whether they wished to have the retrospective effect of the law, but what is -- what is essential is whether intended 241 (d) to be a specific exception to 405 of the savings clause. Now, as my Brother Fisher has pointed out, the genesis of the Immigration Nationality Act was Senate Bill 3455 which was introduced by Senator McCarran in the 81st Congress in April of 1950. It was the culmination of three or four years of study of immigration laws and is intended to be a codification of all that had gone before. Now it is very significant that in that statute Congress omitted -- and this that my Brother Fisher has pointed out, it omitted a savings clause with respect to deportation provisions. And it was more than an omission and unconscious omission because the 1917 Immigration Act did have a savings clause with respect to deportation offenses which carried forward as Mr. Justice Clark summarized the history of savings clause as in the Menasche case. Now, when Senator McCarran introduced Senate Bill 3455 he, it would seem to me by the very fact that it was omitted from the deportation provisions, omitted that with regard to deportation and confined it solely to naturalization and nationality. And it was included in title 3 and made applicable only with regard to the matter set forth in title 3 namely, naturalization and nationality matters. Now, one would -- now in the -- the second bill bearing on the issue was Senate Bill 716 which was introduced some nine months later in the 81st Congress. Now, my Brother Fisher seems to indicate that it was a simply a matter of moving it from one title to another title. But it was far from that because it was introduced in 716, the language of it was changed, whereas, before the savings clause said nothing contained in this title unless otherwise specifically provided therein and so on. When it was put in title 4 of the Act in the miscellaneous title, the clause stated, nothing contained in this Act shall etcetera. Now, obviously, to change the word from title to Act is more than a question of moving it from one House to another. It's giving the savings clause a much larger umbrella, one which covers not only deportation but exclusion in all the other provisions in the -- in the Immigration and Nationality Act. Now, one would suppose that at section 241 (d) or any provisions in section 241 were intended to be an exception to the savings clause that that phrase, that clause would have come into the Act at the same time that the savings clause was made applicable to the Act at large. As my Brother Fisher has pointed out, section 241 (d) was there all along.It was there at the very beginning when there was no applicability of the savings clause to deportation offenses. Now, for the purpose -- and I'm directing myself now to the questions which Mr. Justice Burton and Mr. Justice Harlan had asked. The purpose we feel of section 241 (d) was at least two-fold. Its first purpose and we insist on this very strongly and we believe that the question which -- that my Brother Fisher has directed to Mr. Justice Harlan is based on a false premise and is an error. The first purpose of the Act of 241 (d) was to continue the deportability of those aliens who were deportable under the prior statute. Now, we say that was necessary because section 403 of the Act repealed all prior immigration laws. To say that title 1 of -- 109 of title 1, the General Savings Clause, would be applicable to deportation provisions is a novel and a fresh suggestion. It has never been relied upon by the Immigration Service. We doubt very much whether that Congress intended it. The 109 says very specifically that it's applicable to penalties, forfeitures and liabilities. Now, this Court has said much to our chagrin, as attorneys for aliens, that a deportation is not a penalty or a forfeiture and that we have urged that upon the Court and with respect to the ex post facto argument. Whether it is a liability is far from certain. And I'm certain -- if I am certain of anything that the General Savings Clause was not relied upon by Senator McCarran when he deleted the savings clause from the deportation provisions of the bill. If that were so, even if we assume the correctness of the Government's argument, the very fact that in the second bill, in Senate Bill 716, the savings clause was made applicable to deportation matters, we believe is an argument which is a grease to our mill because the General Savings Clause, the Title 1 Savings Clause, is one which -- is a one way street in favor of the Government. It permits the Government to conduct prosecutions and suits and proper action for penalties, liabilities and forfeitures. But the savings clause in 405 protects both the Government and the alien.Indeed, the Solicitor General in his brief to this Court in the Menasche case indicated that was the very purpose of the savings clause, to protect the public as well as the Government. So, if that argument of the Government be correct we feel that it supports our proposition that 405 was intended to protect an alien. But we believe that not only this 241 (d) was made necessary to continue forward the old grounds of deportability, but it was needed to support deportability even under the new Act. And this we believe is very important because far from being a nullity, 241 (d), if it were absent from the Act, would make the deportation provisions which the Government takes to enforce some of them a novelty – a nullity. Now, there are some, we've been told there are some 700 grounds of deportation set forth in the new statute and it's very difficult in a half hour to go into and -- and apply immigration law session to apply each one of the 700 grounds with respect to restrospectivity. I will discuss, however, very limitedly the applicability of 241 (a) (4) which is the section that the Court is concerned with in our case if 241 (d) were missing from the statute. Suppose an alien entered the United States in 1950 prior to the effective date of the Immigration and Nationality Act, and committed a deportable offense, a crime involving moral turpitude within five years from 1950. Suppose, he committed it 1953, as 241 (a) (4) reads, "It provides that an alien shall be deported who is convicted of a crime involving moral turpitude committed within five years after entry." The very first problem the Government would have is a problem of the word "entry." Normally a -- any statute is construed prospectively. If two -- if the first section of 241 (a) -- 241 (d) were not in the statute, namely, the one providing that entry shall be an entry notwithstanding, that the alien entered the United States prior to the date of enactment of this Act, an alien who entered in 1950 but who committed a deportable offense in 1953 could not be reached by this provision without 241 (d)'s first section. Suppose a second case. An alien entered the United States in 1930. He commits a crime involving moral turpitude in 1945. 15 years after his entry, he's not deportable under the old statute. He commits a second crime involving moral turpitude in 1954, that being after the date of the new Act. Unless 241 (d) was there to make the -- the second section of it notwithstanding, the facts by reason of which he would belong in (a) (4), unless that were in there, that alien could not be deported under the new Act. So we believe that 241 (d), as we construe it, is no nullity at all. That it was there for the very express purpose of continuing all the grounds of deportability and of making effective the deportation provisions under the new Act. There's an additional reason. As the Government's appendix has pointed out, there are many time sequences set forth in 241 (a) (1). Some were hereafter.Some were has-beens. Some were at the time of entry. Some were at anytime. 241 (d), we submit, is a general clause designed to make it clear that with respect to the new law, Congress wanted it to be retrospective except as the time sequence in 80 -- at 241 (a) provided a different provision. So, we think that the savings clause can be construed consistently with 241 (d) and at the same time keeping 241 (d) far from a nullity but an implement of providing deportation for the alien. Now, there's a footnote to our legislative history which we think is very significant. And I comment upon it because the Government keep -- keeps dangling the phrase “magical passwords” before us in order to overcome the lack of specificity in 241 (d). In its reply brief, the Government has stated on page 6 that the origin of the savings clause is part of the naturalization provisions also explains why it is only in the naturalization sections of the 1952 Act that there are stated exceptions to the savings clause and then only to section 405 (b). Now, I can state categorically upon the basis of the legislative analysis which has been lodged with the Court, that this is just not so. The original bill, Senate Bill 3455 contained within it an explanation of the origin of that phrase and of the origin of the -- of the introduction of notwithstanding, section 405 (b) into the Immigration and Nationality Act. As I've indicated in section 3455, the savings clause was applicable only to the naturalization provisions. At that time, section 3455 had a provision at section 310 of Senate Bill 3455, which would -- which made petitions for naturalization, people who were eligible notwithstanding, their race or their marriage. And this language is in this provision. This section and I call this to Your Honors attention in order that the Court may note the difference between the specificity in this clause and the lack of specificity in section 241 (d). And the language says, and this appears in Senate Bill 3455, "This section shall apply to any person whose petition for naturalization shall hereafter be filed or shall have had been pending on the effective date of the Act." Now, in it -- in its analysis the Immigration and Naturalization Service has this to say. The last section of section 310 of the bill will make section 310 applicable to petitions filed after the effective date of the bill, as well as those pending when the bill was enacted. And this is what I call Your Honors attention to. In order to avoid any possible conflict with section 361 (b) of the bill, which was the savings clause, it is suggested that there be inserted at the beginning of line 5, page 160, of the phrase, "Notwithstanding, that section 361 (b)." That was done. It was done in between Senate Bill 3455 and Senate Bill 716. Now, as I previously observed, Senate Bill 716 had the savings clause applicable to the entire Act including the deportation provisions. That time, the -- the general counsel of the Immigration and Naturalization Service went over that bill with a fine-tooth comb and the general counsel made the very same suggestion with regard to 331 (d) of Senate Bill 716. And at that -- and he said in order to avoid any -- the language of 331 (d) was identical with the language of section 310, and the general counsel of Immigration Service said, in order to avoid any conflict of the savings clause, it is suggested that on such and such line and page, immediately preceding a certain sentence, there'd be inserted the clause, "Notwithstanding the provisions of section 405 (b)." This, Your Honors, was at a time that the savings clause was made applicable to the deportation provisions. Congress complied with this suggestion. And not only did it comply with that suggestion but it went through the entire Act when the savings clause was applicable to the entire Act and it added those magical passwords in all the sections where it now appears. Now, we think it is anomalous More than that, we think it is an irony occasioned perhaps more about the desire to win the case than it is to be right. That the very author of those phrase, who thought they were necessary in a clause which is far less ambiguous than section 241 (d), should now say that they were not needed at all. Now, besides the history, the legislative history and this footnote to the legislative history which I have cited, we feel that the language of the savings clause itself read together with the relevant provisions of 241 proved that nothing in 241 is an exception to the clause. The Government's approach to this issue, we feel, suffers because they regard the savings clause as a kind of barrel into which you put things and out of which you take things rather than looking at it as a series of separate and discrete concepts. Now, the first part of the savings clause states that nothing except in this Act, except as otherwise specifically provided, shall affect and a whole series of things are listed one of which, I shall note in passing, are acts done at the time that this Act shall take effect. Now, one of the acts done would be as Mr. Justice Harlan has pointed out, an Act passed by Congress. And I don't believe that my Brother Fisher has answered Mr. Justice Harlan's question adequately because Congress is passing -- passes legislation all the time regarding aliens who have entered the United States illegally or who have entered here legally and has committed deportable offenses and they have said notwithstanding, those offenses, they shall be regarded as legal residents of United States. Now, that is an act done by Congress. 241 (d) would go behind that and say that notwithstanding, the fact that he entered the United States prior to the date of the Act, even though Congress may have passed the law. Notwithstanding, he has committed the deportable offense, he shall be -- the provisions of section 241 making him deportable, shall apply. So, there's one section in section 241 (d) which provides for a specific provision to affect a status, a condition or acts done. Now, the respondent Carson had such an act done. In 1945, the Attorney General terminated his immigration proceedings because by virtue of his conditional pardon by the Governor of Ohio, he was no longer deportable. That act done, we believe, by operation of the savings clause, has continuing validity. It says proceedings shall be continued to -- and in fact as otherwise provided the proceeding shall be continued to be valid.Now, the Chief Justice has indicated, it would matter not if this -- if a alien had been subjected to deportation proceedings which are pending when the Act was passed, but to say that those proceedings are legal or valid, but to say that the -- that the new law shall govern because those proceedings cannot be valid under the old law. The answer which my Brother Fisher has given to the Chief Justice question, I believe, vitiate the legality of the proceeding if it is to say that the person can be charged during dependency of a valid proceeding under the new law with a -- with a deportable offense under the new law. It calls to mind the reasons of Dallas case in which the attempt was made to put things under the -- in the savings clause which operated in the future. In the same sense, I believe that my Brother Fisher is trying to put a new deportation offense in the savings clause to operate a continuing and old deportation proceeding. But there's a -- an additional requirement in section 405 and we think it is significant because Congress must have thought it was significant. When section 405 was first written and included in -- as a savings clause in as 361 (b) of the Senate Bill 3455, it had only one clause which read, "Except as otherwise specifically provided." But when it was put into title 4 of the savings clause and made applicable to the statute as a whole, it -- it added an additional "Except as otherwise provided clause." The first part of the sentence relates to declarations of intention, warrants of arrests, orders of deportation, statuses and so on; but as to all such prosecutions et cetera, the statutes or parts of statutes repealed by this Act are – and I emphasize -- unless otherwise specifically provided therein, hereby continued in force and effect. Now, that second "except as otherwise specifically provided herein" did not appear in Senate Bill 3455. It was not added to the bill until 716 when it was made applicable to the Act as a whole. Now, we believe that this indication and intent by Congress to reinforce and to strengthen the continuation of the applicability of the old law. Otherwise, there would have been no reason to have added this additional specific provision. Now, there two other provisions in the savings clause which pointed out, we believe, the absurdity and the error of the Government's argument. It has failed to observe that there are two dates, two conflicting dates here. The savings clause --
Earl Warren: You might still go on.
David Carliner: Thank you, Your Honor.